22 A.3d 1279 (2011)
301 Conn. 922
David KERVICK, Executor (Estate of Ruth Farrell)
v.
SILVER HILL HOSPITAL et al.
Not in Source
Supreme Court of Connecticut.
Decided June 23, 2011.
Rachel E. Katz and David J. Robertson, Bridgeport, in support of the petition.
Sandra J. Akoury, in opposition.
*1280 The petition by the defendant Ellyn Shander for certification for appeal from the Appellate Court, 128 Conn.App. 341, 18 A.3d 622 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court abused its discretion when it denied the plaintiffs request to poll the jury regarding an article published in the New York Times concerning the subject matter of the suit?"
ROGERS, C.J., and HARPER, J., did not participate in the consideration of or decision on this petition.